MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Sep 21 2018, 6:22 am

court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Evan K. Hammond                                          Curtis T. Hill, Jr.
Marion, Indiana                                          Attorney General of Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Isaiah Morrell,                                          September 21, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1224
        v.                                               Appeal from the Grant Superior
                                                         Court
State of Indiana,                                        The Honorable Dana J.
Appellee-Plaintiff.                                      Kenworthy, Judge
                                                         Trial Court Cause No.
                                                         27D02-1309-FB-65



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1224 | September 21, 2018           Page 1 of 5
                                               Case Summary
[1]   Isaiah Morrell (“Morrell”) challenges his aggregate sentence of ten years, with

      four years suspended to probation, imposed upon his convictions for two counts

      of Sexual Misconduct with a Minor, as Class B felonies.1 He presents the sole

      issue of whether his sentence is inappropriate. We affirm.



                                   Facts and Procedural History
[2]   During 2012, Morrell served as a volunteer youth group leader at Living Water

      Apostolic Church in Grant County, Indiana. On two occasions, Morrell had

      sexual intercourse with one of the youth group members, fourteen-year-old

      S.P.2


[3]   On September 9, 2013, the State charged Morrell with two counts of Sexual

      Misconduct with a Minor. He was tried by a jury on March 13 and 14, 2018

      and he was convicted as charged. On April 9, 2018, the trial court imposed

      upon Morrell concurrent sentences of ten years imprisonment, with four years

      suspended to probation. Morrell now appeals.




      1
          Ind. Code § 35-42-4-9.
      2
          S.P. testified that there may have been a third occasion, but she could clearly remember only two instances.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1224 | September 21, 2018                   Page 2 of 5
                                 Discussion and Decision
[4]   At the time of Morrell’s offenses, Indiana Code Section 30-50-2-5 provided that

      a person who committed a Class B felony was subject to a sentencing range of

      six to twenty years, with an advisory sentence of ten years. The trial court

      imposed upon Morrell the advisory sentence, with four years suspended. In so

      doing, the trial court found as an aggravating circumstance that Morrell had

      been in a position of trust with S.P. In mitigation, the trial court found that

      Morrell had only a minor criminal history (driving with a suspended license),

      he was likely to respond to short term incarceration or probation, and

      imprisonment would result in hardship to his dependent children.


[5]   Under Indiana Appellate Rule 7(B), this “Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” In performing our review, we assess “the

      culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other factors that come to light in a given case.” Cardwell v.

      State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role of such review is

      to attempt to leaven the outliers. Id. at 1225. The “considerable deference”

      given to the trial court’s sentencing judgment “should prevail unless overcome

      by compelling evidence portraying in a positive light the nature of the offense

      (such as accompanied by restraint, regard, and lack of brutality) and the

      defendant’s character (such as substantial virtuous traits or persistent examples



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1224 | September 21, 2018   Page 3 of 5
      of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015) (citing

      Cardwell, 895 N.E.2d at 1222).


[6]   As for the nature of the offenses, Morrell twice had sexual intercourse with a

      teenager in his youth group, thereby violating a position of trust he had been

      given. As to his character, Morrell had minimal criminal history. During the

      four years he was out on bond, he committed no additional offenses, was

      employed, and provided support for his children.


[7]   For his two offenses, Morrell received concurrent advisory sentences. The trial

      court showed additional leniency by suspending four years to probation.

      According to Morrell, he should have received the minimum sentence of six

      years, with no suspension. Morrell asserts “more mitigating factors were

      identified [compared to] the lone aggravating factor,” Appellant’s Brief at 9,

      thus suggesting that equal weight is to be attributed to each factor. However,

      the weight given to the trial court’s reasons for imposing a sentence is not

      subject to appellate review. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007),

      clarified on reh’g, 875 N.E.2d 218.


[8]   Having reviewed the matter, we conclude that the trial court did not impose an

      inappropriate sentence under Appellate Rule 7(B), and the sentence does not

      warrant appellate revision. Accordingly, we decline to disturb the sentence

      imposed by the trial court.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1224 | September 21, 2018   Page 4 of 5
                                               Conclusion
[9]    The sentence imposed upon Morrell is not inappropriate.


[10]   Affirmed.


       Mathias, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1224 | September 21, 2018   Page 5 of 5